DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-7, 9-16, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kim 2017/0074591) in view of (Dinnage 2018/0038660).
Regarding Claim 1; Kim discloses a cooling device (via air conditioner--as set forth by para. 0047) for a computing system (as depicted by Fig. 2), the cooling device comprising: an inlet conduit (as constituted by refrigerant through inflow pipe—22—as set forth by para.’s 0080 and 0123); a first radiator having a first top tank and a first bottom tank, and suggests the first top tank being couple to the inlet conduit (whereas 22 couples 31 of the first radiator 30 having a top tank 80 and a bottom tank 70; and suggests as set forth by para.’s 0067, 0079-0080 and 0085—an opposite flow direction of refrigerant by changing baffle location, and changing inflow pipe locations); a second radiator having a second top tank and a second bottom tank, the second radiator being positioned parallel to the first radiator (whereas 20 defines a second radiator 40 parallel to the first radiator having a top tank 81 and a bottom tank 70—as depicted by Fig.’s 2-7); a connecting conduit having a first end coupled to the first bottom tank and a second end coupled to the second bottom tank (as set forth by para. 0091—whereas the refrigerant flows via a pipe and lower hole-75-Fig. 7 between header 70 of the first radiator and header-71 of the second radiator); and suggests an outlet conduit coupled to the second top tank (whereas the second radiator discharges the refrigerant via 24—as depicted by Fig. 7; and as set forth by para.’s 0067, 0079-0080 and 0085—whereas an opposite flow direction of refrigerant is constituted by changing baffle location, and changing discharge pipe locations).  Except, Kim does not explicitly depict the inlet coupled to the first top tank and the outlet coupled to the second top tank; and the first radiator and the second radiator being positioned at an angle relative to a bottom panel of the computing system.  However, Dinnage discloses a first radiator and a second radiator being positioned at an angle relative to a bottom panel of a computing system (as depicted by Fig.’s 3 or 4—whereas a cooling system-110 includes of a cooling assembly-200 having radiators 212, 214 disposed in parallel at an angle; and Fig.’s 1-2 further depicts the radiators at an angle relative to a housing and/or a data center—as set forth by para.’s 0032-0033), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the radiators relative to a bottom panel of a computing system since it was known in the art that a desired incline will vapor expulsion and condensate of condenser 214 to flow back to evaporator 212 via gravity while also providing a drain path without backflow as set forth by para.’s 0043 and 0062 and/or further wherein sufficient air quantity may circulate over more surface area of the radiators according to the number of fans 120 and/or locations thereof so as to enhance the cooling effect.  Going further,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inlet and outlet at the respective top tank(s) as already suggested so as to be easily installed with pre-configured plumbing connections of the housing or data center or otherwise achieve desired evaporative, condensing and pressure requirements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 2; Kim discloses the cooling assembly of claim 1, wherein the first radiator and the second radiator each include fins located between the first and second top tanks and the respective first and second bottom tanks (as depicted by Fig.’s 5-6—whereas each tube comprises corrugated finned portions-60).  

Regarding Claim 3; Kim discloses the cooling assembly of claim 2, wherein the first radiator and the second radiator each include fins located between the first and second top tanks and the respective first and second bottom tanks (as depicted by Fig.’s 5-6—whereas each tube comprises corrugated finned portions-60).  

Regarding Claim 4; Kim discloses the already modified cooling assembly of claim 10, further comprising a fan directing airflow through the first radiator and the second radiator (as constituted by Dinnage-fans-120 flowing air-118 over 212 and 214).  

Regarding Claim 14; Kim discloses the cooling assembly of claim 10, except, explicitly further comprising a pump fluidly coupled to the outlet conduit (as constituted by compressor-10 fluidly coupled to 24).  

Regarding Claim 5; Kim discloses the cooling assembly of claim 1, except, explicitly further comprising a pump fluidly coupled to the outlet conduit (as constituted by compressor-10 fluidly coupled to 24).  
Regarding Claim 6; Kim discloses the already modified cooling assembly of claim 5, except, explicitly wherein the pump is coupled to a control unit.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cooling assembly with a controller to activate or deactivate a secondary cooling system-230 which includes a pump-618-Fig. 16 since it was known in the art that Kim may operate in a passive mode or active mode and may further reliably employ the secondary controlled pump system to maintain emergency operations of the data center.

Regarding Claim 7; Kim discloses the already modified cooling assembly of claim 5, except, explicitly wherein the pump is coupled to a control unit.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cooling assembly with a controller to activate or deactivate a secondary cooling system-230 which includes a pump-618-Fig. 16 since it was known in the art that Kim may operate in a passive mode or active mode and may further reliably employ the secondary controlled pump system to maintain emergency operations of the data center.
Regarding Claim 9; Kim discloses device of claim 1, except, explicitly wherein the first radiator and the second radiator dissipate heat at a rate of between about 8.5-20 Kilo Watts.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rate of heat dissipation as asserted according to a desired power density and operational requirements thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  
Regarding Claim 10; Kim discloses a cooling assembly (as depicted by Fig. 2) comprising: and a cooling device (via air conditioner--as set forth by para. 0047) comprising: an inlet conduit for conducting a liquid coolant (as constituted by refrigerant through inflow pipe—22—as set forth by para.’s 0080 and 0123); a pair of radiators arranged in a parallel configuration (whereas 20 defines a parallel pair of radiators 30 and 40—as depicted by Fig.’s 2-7), the inlet conduit being coupled to a first radiator of the pair of radiators (whereas 22 couples 31 of the first radiator 30); a connecting conduit coupled between the first radiator and a second radiator of the pair of radiators, the connecting conduit flowing the liquid coolant between the first radiator and the second radiator (as set forth by para. 0091—whereas the refrigerant flows via a pipe and lower hole-75-Fig. 7 between header 70 of the first radiator and header-71 of the second radiator); and an outlet conduit coupled to the second radiator, the outlet conduit expelling the liquid coolant from the second radiator (whereas the second radiator discharges the refrigerant via 24—as depicted by Fig. 7).  Except, Kim does not explicitly disclose a housing having a bottom panel, and the pair of radiators being angled at a predetermined angle being greater than 0 degrees and less than 90 degrees relative to the bottom panel.  However, Dinnage discloses a housing having a bottom panel, and the pair of radiators being angled at a predetermined angle relative to the bottom panel (as depicted by Fig.’s 3 or 4—whereas a cooling system-110 includes of a cooling assembly-200 having radiators 212, 214 disposed in parallel at an angle; and Fig.’s 1-2 further depicts the radiators at an angle relative to a housing and/or a data center—as set forth by para.’s 0032-0033), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the radiators relative to a bottom panel of a housing since it was known in the art that a desired incline will vapor expulsion and condensate of condenser 214 to flow back to evaporator 212 via gravity while also providing a drain path without backflow as set forth by para.’s 0043 and 0062 and/or further wherein sufficient air quantity may circulate over more surface area of the radiators according to the number of fans 120 and/or locations thereof so as to enhance the cooling effect.

Regarding Claim 11; Kim discloses the cooling assembly of claim 10, wherein the first radiator and the second radiator each include a tube extending from the first and second top tanks to the respective first and second bottom tanks (as depicted by Fig.’s 5-7—whereas tubes-50 extend between tanks 80 and 70 of the first radiator, and other tubes extend between 81 and 71 of the second radiator).  

Regarding Claim 12; Kim discloses the cooling assembly of claim 11, wherein the first radiator and the second radiator each include fins located between the first and second top tanks and the respective first and second bottom tanks (as depicted by Fig.’s 5-6—whereas each tube comprises corrugated finned portions-60).  

Regarding Claim 13; Kim discloses the already modified cooling assembly of claim 10, further comprising a fan directing airflow through the first radiator and the second radiator (as constituted by Dinnage-fans-120 flowing air-118 over 212 and 214).  

Regarding Claim 14; Kim discloses the cooling assembly of claim 10, except, explicitly further comprising a pump fluidly coupled to the outlet conduit (as constituted by compressor-10 fluidly coupled to 24).  

Regarding Claim 15; Kim discloses the cooling assembly of claim 14, further comprising an external conduit coupled to the pump (as depicted by Fig. 2—whereas a heat exchanger-26 that is external to the radiators and the compressor is coupled to the compressor).  

Regarding Claim 16; Kim discloses the already modified cooling assembly of claim 14, except, explicitly wherein the pump is coupled to a control unit.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cooling assembly with a controller to activate or deactivate a secondary cooling system-230 which includes a pump-618-Fig. 16 since it was known in the art that Kim may operate in a passive mode or active mode and may further reliably employ the secondary controlled pump system to maintain emergency operations of the data center.

Regarding Claims 18-20; the method steps are necessitated by the already modified structure of Kim and Dinnage.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kim 2017/0074591) in view of (Dinnage 2018/0038660) as applied to claim(s) 1 or 10 above, and further in view of (Jensen 2017/0135249).
Regarding Claim 8; Kim discloses the already modified cooling assembly of claim 1, except, explicitly further comprising a stand on which the first radiator and the second radiator are mounted at the angle relative to the bottom panel.  However, Jensen discloses a stand on which the first radiator and the second radiator are mounted at the angle relative to the bottom panel (as depicted by Fig. 2b—whereas i-cells which may include heat exchangers—para. 0009-0010 pivotally mounted on a stand defined by base plate-200C relative to a bottom panel defined by a horizontal frame of 110 and/or relative to a data venter floor at 210—as set forth by para.’ 0052, 0057, 0059), and thus  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cooling system with a stand asserted since it was known in the art that access to the radiators and/or associated cooling system parts may be easily accessed for reduce install and maintenance time.

Regarding Claim 17; Kim discloses the already modified cooling assembly of claim 10, except, explicitly further comprising a stand on which the first radiator and the second radiator are mounted at the angle relative to the bottom panel.  However, Jensen discloses a stand on which the first radiator and the second radiator are mounted at the angle relative to the bottom panel (as depicted by Fig. 2b—whereas i-cells which may include heat exchangers—para. 0009-0010 pivotally mounted on a stand defined by base plate-200C relative to a bottom panel defined by a horizontal frame of 110 and/or relative to a data venter floor at 210—as set forth by para.’ 0052, 0057, 0059), and thus  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cooling system with a stand asserted since it was known in the art that access to the radiators and/or associated cooling system parts may be easily accessed for reduce install and maintenance time.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835